Title: To John Adams from Stephen Peabody, 7 August 1802
From: Peabody, Stephen,Peabody, Elizabeth Smith Shaw
To: Adams, John


KNOW ALL MEN BY THESE PRESENTS, That We Stephen Peabody of Atkinson in the County of Rockingham and State of New Hampshre, Clerk and Elizabeth his wife in Consideration of two thousand two hundred and fifty one dollars paid by John Adams of Quincy in the County of Norfolk, and Commonwealth of Massachusetts Esquire the receipt whereof we do hereby acknowledge, do hereby give, grant, sell and convey unto the said John Adams, and his heirs, forever, all the right, title, interest and estate, which we have in the real estate of Norton Quincy, late of said Quincy, Esquire, it being one undivided ninth part of all the said Norton Quincy’s real Estate, and given by his last Will and Testament to the said Elizabeth Peabody, in fee-simple—Excepting only Babel pasture so called, already sold by the Executor to the said Norton Quincy, to the said John Adams, and excepting the wood lands in the six hundred acres, retained by the said Executor for the payment of debts and legacies To HAVE and to HOLD the afore-granted Premises to the said John Adams, and his Heirs and assigns, to his and their own Use and Behoof forever. And we do covenant with the said John Adams, and his Heirs and Assigns, That we are lawfully siezed in Fee of the afore-granted Premises in right of the said Elizabeth; That they are free of all Incumbrances; that we have good right to sell and convey the same to the said John Adams And that we will warrant and defend the same Premises to the said John Adams, and his Heirs and Assigns forever, against the lawful Claims and Demands of all Persons. IN WITNESS WHEREOF, we the said Stephen Peabody and Elizabeth his wife, have hereunto set our Hands and Seals this seventh Day of August in the Year of our Lord One thousand eight hundred and two 

            
            
            Stephen PeabodyElizabeth Peabody
            
            
            
            
            Signed, sealed, and delivered in Presence of us, the words "in right of the said Elizabeth," being previously interlined
              A.M. WalkerRobert Rogers
            
            
            
            
            

            
            State of New Hampshire Rockingham Atkinson Aug. 7, 1802. Then the above-named Stephen Peabody & Elizabeth Peabody, personally,—acknowledged the above Instrument to the their free Act and deed—Before me,
   John Vose
                Just. of Peace.
            
            
          